Title: From John Adams to John Taylor, 19 April 1814
From: Adams, John
To: Taylor, John



No. 3.
Sir
Quincy April 19th. 1814

I believe that none but Helvetius will affirm that all Children are born with equal Genius.
None will pretend, that all are born of dispositions, exactly alike; of equal Weight; equal Strength; equal Length; equal delicacy of nerves; equal Elasticity of Muscles; equal complexions; equal Figure, Grace or Beauty.
I have Seen in the Hospital of Foundlings, “the Enfans trouvees”, at Paris, fifty babes in one room; all under four days old; all in cradles alike; all nursed and attended alike; all dressed alike; all equally neat. I went from one end of the other of the whole row, and attentively observed all their countenances. And I never Saw a greater Variety, or more Striking inequalities in the Streets of Paris or London. Some had every Sign of grief, Sorrow, and despair. Others had Joy and gaiety in their faces. Some were Sinking in the Arms of death; others looked as if they might live to fourscore. Some were as ugly and others as beautiful, as children or Adults, ever are. These were Stupid; those Sensible.
These were all born to equal Rights; but to very different Fortunes; to very different Success and Influence in Life.
The World would not contain the Books, if one Should produce all the Examples that reading and experience would furnish. one or two, permit me to hint.
Will any man, Say? Would Helvetius Say, that all Men are born equal in Strength? Was Hercules no Stronger than his Neighbours? How many nations, for how many Ages, have been governed by his Strength? and by the Reputation, and renown of it, by his Posterity? If you have lately read Hume, Robertson or the Scottish Chiefs, let me ask you, if Sir William Wallace, was no more than equal in Strength, to the Average of Scotchmen? And whether Wallace could have done what he did, without that extraordinary Strength?
Will Helvetius or Rousseau Say that all Men and Women are born equal in beauty? Will any Phylosopher Say, that beauty has no Influence in human Society? If he does, let him read the Histories of Eve, Judith, Helen, the fair Gabrielle, Diana of Poitiers, Pompadour, Du Barry, Susanna, Abigail, Lady Hamilton Mrs Clark, and a million others. Are not Despots, Monarchs, Aristocrats and Democrats, equally liable to be seduced by beauty to confer favours and influence Suffrages?
Socrates calls beauty, a Short lived Tyranny; Plato, The Priviledge of Nature; Theophrastus, a mute eloquence; Diogenes, the best Letter of recommendation; Carneades, a Queen without Soldiers; Theocritus a Serpent covered with Flowers. Bion, a good that does not belong to the possessor, because it is impossible to give ourselves beauty, or to preserve it. Madam du Barry, expressed the Phylosophy of Carneades, in more laconic Language When She Said “La veritable Royaute, c’est La Beaute,” “The genuine Royalty, is Beauty.” And She might have said with equal truth, that it is genuine Aristocracy; for it has as much influence in one form of Government as in any other; and produces Aristocracy in the deepest Democracy that ever was known or imagined as infallibly, as in any other form of Government.
What Shall We Say to all these Phylosophers? male and female? Is not Beauty, a Priviledge granted by Nature, according to Plato, and to Truth, often more influential in Society and even upon Laws and Government, than Starrs, Garters, Crosses Eagles, Golden Fleeces, or any hereditary Titles or other distinctions? The grave Elders were not proof, against the Charms of Suzanna. The grecian Sages, wondered not, at the Trojan War, when they Saw Helen. Holofernes’s Guards when they Saw Judith Said “One Such Woman let go, would deceive the whole Earth.”
Can you believe, Mr. Taylor, that the Brother of Such a Sister? The Father of Such a Daughter? The Husband of Such a Wife? or even the Gallant of Such a Mistress, would have but one Vote, in your moral Republick?
Ingenious, learned, classical, poetical but not historical phylosophical nor political Barlow! I mourn over thy Life and thy death. Had Truth instead of Popularity and party been they object, your Pamphlet on priviledged Orders would have been a very different Thing!
That all Men are born to equal Rights is true. Every being has a right to his own; as clear, as moral, as Sacred, as any other Being has. This is as indubitable, as a moral Government in the Universe. But to teach, that all Men are born with equal Powers and Faculties; to equal Influence in Society; to equal property and Advantages through Life: is as gross a fraud, as glaring an imposition, on the Credulity of the People; as ever was practised by Monks, by Druids, by Brachmans, by Priests of the immortal Lama, or by the Self-Stiled Phylosophers of the French Revolution. For Honours Sake Mr Taylor, For Truth and Virtues Sake! Let American Phylosophers and Politicians despize it.
Mr Adams leaves to Homer and Virgil, to Tacitus and Quintilion, to Mahomet and Calvin, to Edwards and Priestley, or if you will, to Milton Angels reasoning high in Pandaemonium: All their acute Speculations about Fate, Destiny, Foreknowledge absolute, Necessity, and Prædestination. He thinks it problematical whether there is, or ever will be more than One Being capable of understanding this vast Subject. In his Principles of Legislation he has nothing to do with these interminable controversies. He considers Men as free, moral and accountable Agents; and he takes Men, as God has made them. And will Mr. Taylor deny, that God has made Some Men deaf? and Some blind? or will he affirm that these, will infallibly have as much influence in Society, and be able to procure as many Votes as any who can See and hear?
Honour the day and believe me no Enemy.

John Adams